Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


   Civil Action No.: 1:20-cv-01344-RM-NRN

   IMPACCT, LLC, Individually and on Behalf of All Others Similarly Situated,

         Plaintiff,
   v.

  JPMORGAN CHASE & CO.,
  JPMORGAN CHASE BANK, N.A.,
  BANK OF AMERICA CORP.,
  BANK OF AMERICA, N.A.,
  WELLS FARGO & CO.,
  WELLS FARGO BANK N.A.,
  BOK FINANCIAL CORP.,
  KEYCORP,
  KEYBANK N.A.,
  ZIONS BANCORPORATION, N.A., AND
  VECTRA BANK COLORADO,


         DEFENDANTS.




                              AMENDED CLASS ACTION COMPLAINT



         Plaintiff ImpAcct, LLC brings this class action complaint on behalf of itself and those

  similarly situated against defendants JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank

  of America Corp., Bank of America, N.A., Wells Fargo & Co., Wells Fargo Bank N.A., BOK

  Financial Corp., Bank of Oklahoma N.A., KeyCorp, KeyBank, N.A., Zions Bancorporation, N.A.,




                                                1
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 2 of 25




  and Vectra Bank Colorado (hereinafter “Defendants”) to obtain fees owed to Plaintiff as a result

  of its work as an agent to obtain loans on behalf of its clients (the “Applicants”) through the

  Paycheck Protection Program (“PPP”), a federal program implemented to provide small businesses

  with loans to combat the economic impact of COVID-19. Federal regulations require Defendants

  to pay Plaintiff and the proposed Class for their work as agents who facilitated loans between

  Defendants and small businesses. Despite precise regulatory requirements stating that agent fees

  are owed to Plaintiff, Defendants have failed to pay Plaintiff and the Class members. Instead,

  Defendants have kept the agent fees for themselves. Plaintiff alleges the following based upon its

  knowledge and upon information and belief, including investigations conducted by its attorneys.

                                            I. PARTIES

         1.      Plaintiff ImpAcct, LLC (“ImpAcct” or “Plaintiff”), is a Colorado limited liability

  company organized and authorized to do business, and doing business, in the State of Colorado

  since May 2016. Teresa A. Lindberg (“Lindberg”), ImpAcct’s principal and owner, is a licensed

  CPA in good standing since 2007. Plaintiff’s principal place of business is Westminster, Colorado,

  and Lindberg resides in this District. Plaintiff specializes in accounting and finance solutions for

  other businesses. Although Plaintiff assisted its clients with securing PPP loans from Defendants,

  Defendants have failed to pay Plaintiff the agent fees Defendants owe Plaintiff for its work in

  securing the PPP loans.
          2.     Upon information and belief, at all relevant times, defendant JPMorgan Chase &

  Co. (“JPMCC”) is a Delaware corporation and the parent of all Chase entities. JPMCC is a

  diversified financial services company providing banking, insurance, investments, mortgage

  banking, and consumer finance to individuals, businesses, and institutions in all 50 states and

  internationally. JPMCC is headquartered in New York, New York. Through its subsidiaries,

  JPMCC conducts substantial business within this District.

          3.     Upon information and belief, at all relevant times, defendant JPMorgan Chase Bank



                                                   2
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 3 of 25




  N.A. (“Chase”) is the principal banking subsidiary of JPMCC and is headquartered in Columbus,

  Ohio. Chase conducts substantial business within this District. Plaintiff acted in the statutorily

  defined role of an agent in securing PPP loans for 3 Applicants from Chase in an amount of

  approximately $515,000. Although each of the Applicants’ PPP loan was funded by Chase, based

  on information and belief, Chase has taken custody of the money owed to Plaintiff from the Federal

  Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

           4.      Upon information and belief, at all relevant times, defendant Bank of America

  Corp. (“BAC”) is a Delaware corporation and the parent company of Bank of America N.A. BAC

  is an American multinational investment bank and financial services company and headquartered

  in Charlotte, North Carolina. Through its subsidiaries, BAC conducts substantial business within

  this District.

           5.      Upon information and belief, at all relevant times, defendant Bank of America,

  N.A. (“B of A”), is a federally chartered bank and a subsidiary of BAC. B of A is headquartered

  in Charlotte, North Carolina, and conducts substantial business within this District. Plaintiff acted

  in the statutorily defined role of an agent in securing PPP loans for 1 Applicant from B of A in an

  amount of approximately $14,000. Although the Applicant’s PPP loan was funded by B of A,

  based on information and belief, B of A has taken custody of the money owed to Plaintiff from the

  Federal Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is
  owed.

           6.      Upon information and belief, at all relevant times, Defendant Wells Fargo & Co.

  (“WFC”) is a Delaware corporation and the parent company of Wells Fargo Bank N.A. WFC is

  an American multinational financial services company headquartered in San Francisco, California.

  Through its subsidiaries, WFC conducts substantial business within this District.

           7.      Upon information and belief, at all relevant times, defendant Wells Fargo Bank

  N.A. (“Wells”) is the national bank and subsidiary of WFC. Wells is headquartered in San



                                                    3
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 4 of 25




  Francisco, California, and conducts substantial business within this District. Plaintiff acted in the

  statutorily defined role of an agent in securing PPP loans for 1 Applicant from Wells in an amount

  of approximately $50,000. Although the Applicant’s PPP loan was funded by Wells, based on

  information and belief, Wells has taken custody of the money owed to Plaintiff from the Federal

  Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

          8.     At all relevant times, defendant BOK Financial Corp. (“BOKFC”) is an Oklahoma

  corporation and bank holding company. BOKFC is headquartered in Tulsa, Oklahoma. Through

  its subsidiaries, BOKFC conducts substantial business within this District. Plaintiff acted in the

  statutorily defined role of an agent in securing PPP loans for 3 Applicants from BOK (via its

  subsidiary Bank of Oklahoma, N.A.) in an amount of approximately $400,000. Although each of

  the Applicants’ PPP loans was funded by BOK, based on information and belief, BOK has taken

  custody of the money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff

  the statutorily required agent fees that Plaintiff is owed.

          9.     At all relevant times, defendant KeyCorp is an Ohio Corporation and the parent

  company of KeyBank N.A. KeyCorp is headquartered in Cleveland, Ohio. Through its primary

  subsidiary, KeyCorp is authorized and conducts substantial business within this District.

          10.    At all relevant times, defendant KeyBank, N.A. (“Key”), is the primary subsidiary

  of KeyCorp. Key provides full-service retail banking branches, as well as ATMs, and online and
  mobile banking capabilities. Key is headquartered in Cleveland, Ohio, and conducts substantial

  business within this District. Plaintiff acted in the statutorily defined role of an agent in securing

  PPP loans for 1 Applicant from Key in an amount of approximately $240,000. Although the

  Applicant’s PPP loan was funded by Key, based on information and belief, Key has taken custody

  of the money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff the

  statutorily required agent fees that Plaintiff is owed.

          11.    At all relevant times, defendant Zions Bancorporation, N.A. (“Zions”) is a Utah



                                                     4
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 5 of 25




  corporation and the holding company of Vectra Bank Colorado. Zions is headquartered in Salt

  Lake City, Utah. Through its subsidiaries, Zions conducts substantial business within this District.

          12.     At all relevant times, defendant Vectra Bank Colorado (“Vectra”) is a subsidiary of

  Zions. Vectra offers personal and business banking services. Vectra is headquartered in Denver,

  Colorado, and conducts substantial business within this District. Plaintiff acted in the statutorily

  defined role of an agent in securing PPP loans for 1 Applicant from Vectra in an amount of

  approximately $80,000. Although the Applicant’s PPP loan was funded by Vectra, based on

  information and belief, Vectra has taken custody of the money owed to Plaintiff from the Federal

  Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

                                  II. JURISDICTION AND VENUE

          13.      The Court has original jurisdiction over this action under the Class Action

  Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some members

  of the proposed Class have different citizenship from Defendant(s); (2) the proposed class consists

  of more than 100 persons or entities; and (3) the claims of the proposed members of the Class

  exceed $5,000,000 in the aggregate. This Court also has original jurisdiction over this action under

  28 U.S.C. §1331 because the action arises under the laws of the United States, including the

  Coronavirus Aid, Relief, and Economic Security Act, the CARES Act (P.L. 116-136), and the

  SBA Regulations (as defined below).
          14.      This Court has personal jurisdiction over Defendants because Defendants do

  business in this District, and a substantial number of the events giving rise to the claims alleged

  herein took place in this District.

          15.      The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

  Plaintiff’s principal place of business is located in this District, and a substantial part of the events

  or omissions giving rise to the alleged claims occurred in this District. Plaintiff, on behalf of its

  clients, applied for the PPP loans while in this District and Defendants, marketed, promoted, and



                                                     5
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 6 of 25




  took applications for the PPP loans in this District.

                                   III. FACTUAL ALLEGATIONS

                                                  Background

         16.       On January 21, 2020, the Center for Disease Control and Prevention (“CDC”)

  confirmed the first U.S. case of a new coronavirus, known as COVID-19.

         17.       On January 30, 2020, the World Health Organization (“WHO”) declared the

  COVID-19 outbreak to be a “public health emergency of international concern.”

         18.       On March 11, 2020, the WHO declared that the spread of COVID-19 had become

  a pandemic.

         19.       On March 11, 2020, Colorado Governor Jared Polis issued an executive Stay at

  Home Order in the State of Colorado to prevent the spread of COVID-19.

         20.       On March 13, 2020, President Trump issued the Coronavirus Disease 2019

  (COVID-19) Emergency Declaration applicable to the United States, which declared that the

  pandemic was of “sufficient severity and magnitude to warrant an emergency declaration for all

  states, territories and the District of Columbia.”

         21.       The Trump Administration expressly recognized that with the COVID-19

  emergency, “many small businesses nationwide are experiencing economic hardship as a direct

  result of the Federal, State, and local public health measures that are being taken to minimize the
  public’s exposure to the virus.” See Business Loan Program Temporary Changes; Paycheck

  Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).

         22.       On March 25, 2020, in response to the economic damage caused by the COVID-

  19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security Act,

  the CARES Act (P.L. 116-136). The CARES Act was passed by the House of Representatives the

  following day and signed into law by President Trump on March 27, 2020. This legislation

  included $377 billion in federally-funded loans to small businesses and a $500 billion



                                                       6
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 7 of 25




  governmental lending program, administered by the United States Department of Treasury

  (“Treasury”) and the Small Business Administration (“SBA”), a United States government agency

  that provides support to entrepreneurs and small businesses.

          23.        As part of the CARES Act, the Federal Government created a $349 billion loan

  program, referred to as the Paycheck Protection Program or PPP, temporarily adding a new product

  to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

          24.         The PPP provided small businesses with loans to be originated from February

  15, 2020, through June 30, 2020. The PPP was created to provide American small businesses with

  eight-weeks1 of cash-flow assistance and to allow a certain percentage of the loan to be forgiven

  if the loan is utilized to retain employees and fund payrolls. Although the loans are administered

  by the Treasury and backed by the Federal Government, the loans are funded by private lenders

  (“Lenders”), including banks and financial services firms, that review and approve PPP loan

  applications.

           25.       The Treasury announced on April 3, 2020, that small businesses and sole

  proprietors could fill out an application (the “Application”) to apply and receive loans to cover

  their payroll and other expenses through approved SBA Lenders. Beginning on April 10, 2020,

  independent contractors and self-employed individuals could apply as well.2

          26.        On April 24, 2020, President Trump signed the Paycheck Protection Program and
  Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding,

  bringing the total PPP funds available to lend to $659 billion.

          27.        On June 5, 2020, President Trump signed the Paycheck Protection Program

  Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes key provisions of the

  Paycheck Protection Program, including provisions relating to the maturity of PPP loans, the

  1 On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 (Pub. L. 116-142), extended the eight-
  week period to twenty-four weeks.
  2 Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of Treasury (last visited, June 18,
  2020), https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf



                                                          7
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 8 of 25




  deferral of PPP loan payments, and the forgiveness of PPP loans. The Flexibility Act did not

  change Defendants’ statutory duty to pay Plaintiff the Agent Fees Plaintiff is owed.

          28.        The Treasury’s Paycheck Protect Program (PPP) Information Sheet for Lenders3

  (the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the “SBA Regulations”),

  describes a system to distribute the PPP loans that relies on established SBA Lenders – who

  approve and fund loan applicants – and the addition of independent agents (“PPP Agents”) – who

  provide small businesses with the necessary assistance enabling them to apply for a PPP loan.

           29.       Under the SBA Regulations, a PPP Agent “can be:

                        •    An attorney;

                        •    An accountant;

                        •    A consultant;

                        •    Someone who prepares an applicant’s application for financial assistance

                             and is employed and compensated by the applicant;

                        •    Someone who assists a lender with originating, disbursing, servicing,

                             liquidating, or litigating SBA loans;

                        •    A loan broker; or,

                        •    Any other individual or entity representing an applicant by conducting

                             business with the SBA.”4
          30.        Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

  contemplate and encourage PPP Agents to assist small businesses with their Applications. The

  SBA Regulations allow for and set standards by which PPP Agents are to be paid for their work.

  Specifically, the regulations require that PPP Agents be paid from a portion of the set fees

  provided to SBA Lenders for processing the PPP Loan.


  3 Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of Treasury (last visited, June 18, 2020),
  https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf?
  4 Id.




                                                         8
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 9 of 25




          31.        Before the passage of the CARES Act, lenders were not compensated by the

  SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations for PPP loans,

  Lenders are generously compensated for processing PPP loans (“Lender Fees”) based on the

  amount of the funded PPP loan. The SBA pays Lender Fees to Lenders who process PPP loans in

  the following amounts:

                        •   Five percent (5%) for loans of not more than $350,000;

                        •   Three percent (3%) for loans of more than $350,000 and less than

                            $2,000,000; and

                        •   One percent (1%) for loans of at least $2,000,000.5

           32.       The CARES Act states, “Agent fees will be paid by the lender out of the fees

  the lender receives from SBA. Agents may not collect fees from the borrower or be paid out

  of the PPP loan proceeds. The total amount that an agent may collect from the lender for

  assistance in preparing an application for a PPP loan … may not exceed:

                 •   One (1) percent for loans of not more than $350,000;

                 •   0.50 percent for loans of more than $350,000 and less than $2 million; and

                 •   0.25 percent for loans of at least $2 million.”6 (the “Agent Fees”).

          33.        Before the passage of the CARES Act, lenders and agents were not compensated

  by the SBA for originating SBA 7(a) Loans. That is why the CARES Act authorized the Treasury
  to establish limits on Agent Fees. The Treasury, “in consultation with the Secretary, determined

  that the agent fee limits set forth above are reasonable based upon the application

  requirements and the fees that lenders receive for making PPP loans.”7

           34.       In other words, when implementing the CARES Act, the Treasury determined that

  the best and quickest way to get the PPP loans to the small businesses was to establish new


  5  85 FR 20816 (3)(d).
  6  85 FR 20816 (4)(c).
  7 Id. (Emphasis Added).




                                                      9
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 10 of 25




   regulations where Lenders and PPP Agents would work together to quickly and efficiently process

   Applications. To incentivize this relationship, the Lender and Agent were to split the Federal

   Government fees approximately 80% to be retained by the Lender and 20% to be forwarded to the

   Agent.

             35.       By assisting businesses in obtaining PPP funding, PPP Agents play a critical role

   in fulfilling the goals of the CARES Act and ensuring adherence to the United States Congress’s

   legislative intent. Indeed, the Senate directed the Treasury to “issue guidance to lenders and

   agents to ensure that the processing and disbursement of covered loans prioritizes small

   business concerns and entities in underserved and rural markets, including veterans and

   members of the military community, small business concerns owned and controlled by socially

   and economically disadvantaged individuals…, women, and businesses in operation for less

   than 2 years.”8

             36.       Nowhere in the CARES Act or the SBA Regulations does the Federal

   Government state, or even suggest, that Lender’s approval is required in order for an Applicant to

   use an Agent.

             37.       If not for the PPP Agents, tens of thousands of small businesses would have had

   difficulty or been unable to apply for PPP loans.

              38.      Here, the Defendants are SBA approved Lenders. Plaintiff served as the PPP
   Agent for small businesses applying for the PPP loans provided by the Defendants and backed by

   the full faith and credit of the Federal Government.

              39.      Despite Plaintiff’s important (and successful) work in assisting the Applicants

   with their Applications, Defendants have not paid Plaintiff the regulatorily required Agent Fees,

   but have instead retained the Agent Fee portion of the Lender Fees for itself.

              40.      Plaintiff has no other means of obtaining payment for the PPP Agent services it


   8   CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281. (Emphasis Added.)



                                                        10
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 11 of 25




   provided to its clients in securing their PPP loans. The SBA Regulations specifically prohibit PPP

   Agents from obtaining payment of any fees from the Applicants (i.e., Plaintiff’s clients). The SBA

   Regulations require Plaintiff to be paid only by the Lender (i.e., Defendants) through the payment

   of a portion of the Lender Fees.

            41.       Upon information and belief, apart from Plaintiff’s clients, Defendants funded

   PPP loans for other businesses and failed to pay the statutorily required Agent Fees to members of

   the proposed Class that served as PPP Agents for other Applicants whose PPP loans were also

   funded by the Defendant.

            42.       Adding validity to the need to file this action, on May 27, 2020, United

   Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from the U.S.

   Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID directed UCB and

   its affiliated entities “to produce certain documents and respond to written interrogatories relating

   to the PPP loans approved by the Bank, the Bank’s non-payment of fees to agents of borrowers

   and the Bank’s policies related to payment or non-payment of agent fees.”9

                                  Plaintiff Assisted its Clients with Applying
                                    for PPP Loans Under the CARES Act

            43.       To assist its clients with obtaining PPP loans through Defendants, Plaintiff spent

   considerable time familiarizing itself with the CARES Act and the related SBA Regulations. In

   particular, relevant provisions include Section 1102, which permits the SBA to guarantee 100% of

   Section 7(a) loans under the PPP, and Section 1106 of the Act, which provides forgiveness of up

   to the full principal amount of qualifying loans guaranteed under the PPP.

            44.       Complying with the SBA Regulations, Plaintiff assisted Applicants in the PPP

   Application process. As contemplated by the Federal Government, such assistance contributed to


   9United Community Banks, Inc., Form 8-K (last visited June 18, 2020), https://ir.ucbi.com/static-files/c7f8eaa8-
   d6bf-48e8-8ebc-a60c0bf3adea. UCB is a named defendant in another lawsuit based on the same allegations in the
   Northern District of Georgia, 1:20-cv-02026-LMM.



                                                          11
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 12 of 25




   the successful funding of the Applicants’ PPP loans with a Defendant.

             45.       Based on the SBA Regulations, Plaintiff understood that it was not allowed to

   charge its clients any fee relating to the Application process and that it was only permitted to

   receive compensation from the PPP Agents’ share of the Lender Fees the Federal Government

   entrusted to the Lenders for the PPP Agents benefit.

             46.       Plaintiff further understood that it was not entitled to the Agent Fees until the

   Lender received its Lender Fees. Based on information and belief, Defendants have received the

   Lender Fees for the Applicants Plaintiff assisted, thereby making the Agent Fees immediately due

   to Plaintiff.

             47.       To participate in the PPP, “Lenders must comply with the applicable lender

   obligations set forth in this [SBA PPP Final Rule]…”10.

             48.       Therefore, Plaintiff believed in good faith that Defendants would comply with the

   SBA Regulations and pay Plaintiff the statutorily required Agent Fees.

             49.       However, Defendants violated the SBA Final Rule because they did not pay

   Plaintiff the Agent Fees the Federal Government entrusted to the Defendants for the benefit of the

   Plaintiff. Instead, Defendants have illegally retained the Agent Fee portion of the Lender Fees.

             50.       Defendants, as lenders under the PPP, lack any legal authority under the SBA

   Regulations to withhold payment of the Agent Fees to Plaintiff.
             51.       As a result of Defendants’ unlawful actions, Plaintiff and the Class have suffered

   financial harm by being deprived of the statutorily mandated compensation for the professional

   services they provided in their critical role as a PPP Agent, assisting Applicants in applying for

   and obtaining PPP loans. Defendants barred Plaintiff from receiving compensation for their role

   as PPP Agents in the PPP process, which role resulted in significant benefits to both small

   businesses and the Lenders.


   10   85 FR 20812 (1). (Emphasis Added).



                                                      12
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 13 of 25




                                     IV. CLASS ALLEGATIONS

           52.      Plaintiff brings this action on behalf of itself, and all other similarly situated Class

   members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and

   seeks certification of the following Nationwide Class:



                  All Agents who assisted a business in obtaining a PPP loan pursuant to the

                  CARES Act (the “Nationwide Class”).



          53.       To the extent that a Nationwide Class is not certified, in the alternative, Plaintiff

   brings this action on behalf of itself, and all other similarly situated Class members pursuant to

   Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and seeks certification of the

   following Statewide Class:



                  All Agents who assisted a business in Colorado in obtaining a PPP loan pursuant

                  to the CARES Act (the “Statewide Class”).



   The Statewide and Nationwide Class may hereafter be referred to as the “Class”.

          54.       For purposes of the Class definition, the term “Agent” has the same meaning as
   an “agent” under the SBA Regulations.

           55.      Plaintiff reserves the right to expand, limit, modify, or amend this Class definition,

   including the addition of one or more subclasses, in connection with Plaintiff’s motion for class

   certification, or any other time, based upon, inter alia, changing circumstances and/or new facts

   obtained during discovery.

           56.      The following are excluded from the Class and/or Subclass: (a) any Judge or

   Magistrate presiding over this action and members of their families; (b) the officers, directors, or



                                                     13
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 14 of 25




   employees of Defendants; and (c) all persons who properly execute and file a timely request for

   exclusion from the Class.

           57.      Numerosity: The Class is composed of hundreds or thousands of Agents (the

   “Class Members”), whose joinder in this action would be impracticable. The disposition of their

   claims through this class action will benefit all Class Members, the parties, and the courts.

           58.      Commonality and Predominance: Common questions of law and fact affect the

   Class. These questions of law and fact predominate over individual questions affecting individual

   Class Members and, include, but are not limited to, the following:

              a. Whether Plaintiff is an “agent” as that term is defined by the Cares Act and relevant
                 regulations;

              b. Whether Defendants were obligated to pay Plaintiff and the Class Agent Fees from
                 the Lender Fees it received under the CARES Act;

              c. Whether Defendants failed to pay Agent Fees they were required to pay;

              d. Whether Class Members are entitled to damages; and if so, in what amount;

              e. Whether Defendants are likely to continue to mislead the public and Class Members
                 and continue to violate SBA Regulations regarding paying Agents their earned fees
                 under the CARES Act;

              f. Whether Plaintiff and Class Members are entitled to an award of reasonable
                 attorney’s fees, pre-judgment interest and costs of suit; and

              g. Whether Defendants were unjustly enriched by their practice of refusing to pay
                 Agent Fees.

           59.      Superiority: In engaging in the conduct described herein, Defendants have acted

   and/or failed to act on grounds generally applicable to Plaintiff and other Class Members. Such

   behavior requires the Court’s imposition of uniform relief to ensure compatible standards of

   conduct toward Class Members. A class action is superior to all other available means for the fair

   and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class
   Members could afford or would deem it economically reasonable to seek legal redress of the


                                                   14
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 15 of 25




   wrongs complained of herein on an individual basis. Absent a class action, Class Members would

   not likely recover, or have the chance to recover, and Defendants would be permitted to retain the

   fruits of their misdeeds. Any difficulties that might occur in the management of this proposed class

   action are insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

           60.      Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims

   of the other Class members. Plaintiff and the Class members have been injured by Defendants’

   uniform, unfair and unlawful practice of denying PPP Agent Fees, as alleged herein. The factual

   and legal basis of Defendants’ liability to Plaintiff and each Class member as a result of

   Defendants’ actions are described herein.

           61.      Adequacy: Plaintiff is an adequate representative of the Class because it is a

   member of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class

   members that Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and protect

   the interests of the other Class members. Plaintiff has retained counsel with substantial experience

   in litigating complex cases, including class actions. Both Plaintiff and its counsel will vigorously

   prosecute this action on behalf of the Class and have the financial ability to do so. Neither Plaintiff

   nor counsel has any interest adverse to other Class members.

           62.      Plaintiff is informed and believes that Defendants keep extensive computerized

   records of their loan applications through, inter alia, computerized loan application systems, and
   Federally-mandated record-keeping practices. Defendants have one or more databases through

   which all of the borrowers may be identified and ascertained, and it maintains contact information,

   including email and mailing addresses. From this information, the existence of the Class Members

   (i.e., the Agent for the borrower) can be determined, and thereafter, a notice of this action can be

   disseminated in accordance with due process requirements.

                                       V. CAUSES OF ACTION

                                                COUNT I



                                                     15
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 16 of 25




                                      DECLARATORY RELIEF

                                   AGAINST ALL DEFENDANTS


          63.       Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

   forth herein.

           64.      Plaintiff assisted its clients with the PPP Loan application process, allowed

   Defendants to secure customers for PPP lending, and satisfied all prerequisites for obtaining PPP

   Agent Fees. Defendants failed to pay Agent Fees owed to Plaintiff as required by the SBA

   Regulations. Instead, Defendants kept the Agent Fees for themselves, in direct violation of the

   SBA Regulations.

           65.      An actual controversy has arisen between Plaintiff and Defendants as to the Agent

   Fees owed to Plaintiff by Defendants. Through their conduct of refusing to pay Agent Fees and

   otherwise, Defendants have denied that they owe the statutorily required Agent Fees to Plaintiff

   and the Class.

          66.       Plaintiff and the Class seek a declaration, in accordance with SBA Regulations

   and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Defendants are obligated to

   set aside money to pay, and to pay the Agent Fees the PPP Agents have earned for the work

   performed on behalf of their clients that received a PPP loan from the Defendants.
          67.       Plaintiff and the Class seek a declaration in accordance with the SBA Regulations

   that a portion of the Lender Fees paid to Defendants must be paid to Plaintiff and the Class.

                                               COUNT II
                                      UNJUST ENRICHMENT
                                   AGAINST ALL DEFENDANTS


           68.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

   forth herein.


                                                    16
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 17 of 25




             69.       Plaintiff and members of the Class are PPP Agents who assisted small businesses

   in obtaining PPP loans from Defendants who, in turn, received a federal guarantee of repayment

   of the funds as well as a generous Lender Fee for each PPP loan from the U.S. Government.

             70.       To participate in the PPP, “Lenders must comply with the applicable lender

   obligations set forth in this [SBA PPP Final Rule]…”11. Despite their efforts as PPP Agents,

   Defendants have failed to pay Plaintiff and members of the Class the Agent Fees in violation of

   the SBA PPP Final Rule.

             71.       Instead, Defendants have retained the full amount of the Lender Fees from which

   the SBA Regulations require Agent Fees to be paid. Therefore, Defendants have unfairly retained

   fees intended to benefit and compensate Plaintiff and the Class for their efforts in promoting the

   interests of the CARES Act and ensuring small businesses receive PPP loans.

             72.       By holding themselves out as PPP lenders, Defendants’ conduct requested

   Plaintiffs, and members of the Class, to assist Applicants with their PPP Applications and submit

   them to Defendants for approval.

             73.       Defendants have been, and continue to be unjustly enriched, to the detriment and

   at the expense of the Class members.

             74.       Defendants have unjustly benefitted through the illegal retention of the Agent Fee

   portion of the Lender Fees paid by the Federal Government to the Defendants for the benefit of
   the Plaintiff and the Class.

             75.       If Defendants’ practice of retaining the full amount of Lender Fees despite the

   efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of the Lender Fees

   as Agent Fees, then the purpose and intent of the CARES Act would be upset because PPP Agents

   would receive no due compensation for assisting small businesses seeking a PPP Loan.

             76.       Plaintiff and the Class have no other means of obtaining compensation because


   11   85 FR 20812 (1). (Emphasis Added).



                                                      17
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 18 of 25




   the SBA Regulations prohibit PPP Agents from receiving payment from any source other

   than the Lender Fees and expressly prohibit collecting any fees from the small business

   borrowers themselves.

           77.     Defendants’ conduct willfully and intentionally negates the terms of the SBA

   Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily required Agent

   Fees that the Federal Government entrusted to the Lenders. Defendants’ actions render those terms

   superfluous and undermine the intent of Congress to promote small business loans under the PPP

   and CARES Act.

           78.     Defendants should not be allowed to retain the proceeds from the benefits

   conferred upon it by Plaintiff and the U.S. Government.

           79.     Plaintiff and the Class were injured as a direct and proximate cause of Defendants’

   misconduct. Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly acquired profits and

   other monetary benefits resulting from Defendants’ unlawful conduct, an injunction preventing

   Defendants from continuing their unlawful conduct, and all other relief afforded under the law that

   this Court deems just and proper.



                                                 COUNT III
                                               CONVERSION
                                       AGAINST ALL DEFENDANTS

           80.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

   forth herein.

           81.     Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have a right

   to, title in, and the legal right of possession of, Agent Fees that must be paid from the amount of

   Lender Fees provided to Defendants for lending money pursuant to approved Applications.

           82.     The SBA Regulations state that “Agent fees will be paid out of lender fees” and



                                                   18
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 19 of 25




   provide guidelines on the amount of Agent Fees that should be paid to the PPP Agent, depending

   on the size of the PPP loan secured.

           83.     Additionally, the SBA Regulations require that lenders, not borrowers, pay the

   Agent fees. The SBA Regulations unequivocally state that “Agents may not collect fees from the

   applicant.”

           84.     Plaintiff and the Class fulfilled the role of PPP Agent by assisting small businesses

   with their Applications. Due to Plaintiff’s efforts, Defendants made federally backed PPP loans,

   entitling Defendants to Lender Fees from the U.S. Government. As such, Plaintiff has a right to

   receive, and title to, the regulatorily-mandated Agent Fees.

           85.     Although Plaintiff is entitled to Agent fees under the SBA Regulations,

   Defendants have failed to pay the required Agent Fees, which the Federal Government paid to the

   Defendants as part of the Lender Fees. Defendants have no legal claim, authorization, or approval

   for this wrongful withholding of the Agent Fees. Therefore, Defendants have appropriated,

   assumed, and exercised dominion over the Plaintiff’s and Class’ Agent Fees.

           86.     By withholding the Agent fees, Defendants have maintained wrongful control

   over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA Regulations.

           87.     Defendants committed civil conversion by retaining monies owed to Plaintiff and

   the Class.
           88.     Plaintiff and the Class have been injured as a direct and proximate cause of

   Defendants’ misconduct. Plaintiff, as such, seeks recovery from Defendants in the amount of the

   owed Agent Fees, and for all other relief afforded under the law.



                                                  COUNT IV
                                 BREACH OF AN IMPLIED CONTRACT
                                      AGAINST ALL DEFENDANTS




                                                   19
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 20 of 25




           89.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon Defendants by

   assisting borrowers with their PPP Applications that were submitted to Defendants. Based in part

   on Plaintiff’s work, Defendants received the Lender Fee from the Federal Government,

   approximately 20% of which was to be forwarded to the PPP Agents (i.e., Plaintiffs and the Class)

   as payment for the Agent Fee.

           90.      In performing work to obtain PPP loans for small businesses, Plaintiff and the

   Class had a reasonable expectation of compensation. That reasonable expectation stemmed from

   the SBA Regulations, which explicitly stated PPP Agents would receive Agent Fees from the

   lenders. Those Agent Fees were to be paid out of a portion of the Lender Fees.

           91.      Despite that reasonable expectation and the plain language of the SBA

   Regulations, Defendants have failed to pay Plaintiff and the Class the statutorily required Agent

   Fees.

           92.      Instead, Defendants have retained, or stated their entitlement to retain, the Agent

   Fee portion of the Lender Fees for themselves and thereby, benefited from the work performed by

   Plaintiff and the Class.

           93.      It would be unjust to allow Defendants to retain the benefit of Plaintiff’s and the

   Class’s Agent Fees in light of their reasonable expectation of payment for the services they

   rendered.
           94.      Defendants, regardless of any intent of the parties, have a quasi-contractual

   obligation to pay for the services by which they benefited and to compensate Plaintiff and the Class

   for the reasonable value of their services.

           95.      Plaintiff and the Class have been injured as a direct and proximate cause of

   Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the amount of the

   owed Agent Fees, and for all other relief afforded under the law.




                                                   20
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 21 of 25




                                                COUNT V

    VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT, COLO. REV.

                                       STAT. § 6-1-101, ET SEQ.

                                    AGAINST ALL DEFENDANTS

           96.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

   forth herein.

           97.      Plaintiff asserts this cause of action on behalf of itself and the other Class

   Members as Agents, as defined by the SBA as follows: (i) an attorney; (ii) an accountant; (iii) a

   consultant; (iv) someone who prepared an applicant’s application for financial assistance and is

   employed and compensated by applicant; (v) someone who assists a lender with originating,

   disbursing, servicing liquidating, or litigating SBA loans; (vi) a loan broker; or (vii) any other

   individual or entity representing an applicant by conducting business with the SBA.

           98.      The Colorado Consumer Protection Act (hereinafter “CCPA”), § 6-1-105, defines

   deceptive trade practice to include any act which “[e]ither knowingly or recklessly engages in any

   unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act or practice”;

           99.      Defendants have violated the CCPA by undermining the Application process and

   the Agent Fees payment requirements.

           100.     Defendants engaged in lending to businesses under the CARES Act and SBA
   Regulations and thus were required to abide by obligations set forth in the CARES Act and SBA

   Regulations.

           101.     Plaintiff, as well as all Class Members, engaged in helping clients apply for PPP

   loans with the understanding consistent with the SBA Regulations, that while they were not

   permitted to charge their clients fees for their professional services in assisting in the Applications,

   they would be compensated through the mandated Agent Fees from the Lenders.

           102.     Defendants are well aware, or should have been well aware, of the mandated



                                                     21
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 22 of 25




   Agent Fees owed to the Agents under the SBA Regulations.

             103.   Defendants’ deceptive trade practices occurred during the Application process

   when Plaintiff rendered services to its clients under the belief that Lenders would abide by the

   CARES Act and the SBA Regulations and pay the statutorily required Agent Fees.

             104.   Defendants’ deceptive trade practices of refusing to pay the mandated Agent Fees

   and their failure to adhere to the CARES Act and SBA Regulations as to payment of the Agent

   Fees are the proximate cause of Plaintiff’s damages.

             105.   These acts and practices were deceptive because Defendants withheld monies

   owed to Plaintiff that were clearly provided for pursuant to the SBA Regulations.

             106.   The gravity of the harm to Class Members resulting from these deceptive acts and

   trade practices outweighed any conceivable reasons, justification, and/or motives of Defendants.

   By committing the acts and practices alleged above, Defendants engaged in deceptive trade

   practices within the meaning of the CCPA, Colo. Rev. Stat. §6-1-101, et seq.

             107.   Through their deceptive acts and practices, Defendants have improperly obtained

   money from the Federal Government at the expense of Plaintiff and the Class.

             108.   As such, Plaintiff requests that this Court cause Defendants to disgorge this money

   to Plaintiff and all Class Members, enjoin Defendants from continuing to violate the CCPA as

   discussed herein, and award Plaintiff such other damages and relief this Court deems just and
   proper.

   109.             Plaintiff, the Class, and members of the public will be harmed and/or denied an

   effective and complete remedy if such an order is not granted.

                                       PRAYER FOR RELIEF

                    Plaintiff, individually and on behalf of the other Class Members, respectfully

    requests that the Court enter judgment in their favor and against Defendants as follows:

                    a)    Certifying the Class as requested herein, designating Plaintiff as class



                                                   22
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 23 of 25




              representative and appointing the undersigned counsel as Class Counsel;

                       b)    Declaring that Defendants are financially responsible for notifying Class

              Members of the pendency of this suit;

                       c)    Declaring that Defendants have wrongfully kept monies due to Class

              Members;

                       d)    Requiring that Defendants disgorge amounts wrongfully obtained in fees

              for PPP Loans;

                       e)    For a declaration that Defendants owe Agent Fees to Plaintiff and Class

              Members pursuant to the SBA Regulations;

                       f)    Awarding injunctive relief as permitted by law or equity;

                       g)    Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

                       h)    Awarding pre- and post-judgment interest on any amounts awarded; and

                       i)    Awarding such other and further relief as may be just and proper.

                                       DEMAND FOR JURY TRIAL

              Plaintiff, individually and on behalf of the Class, demands a trial by jury on all issues so

   triable.



   Dated: June 19, 2020                                 Respectfully submitted,


                                                        /s/Rusty E. Glenn
                                                        Rusty E. Glenn (39183)
                                                        SHUMAN, GLENN & STECKER
                                                        600 17th Street, Ste. 2800 South
                                                        Denver, CO 80202
                                                        Telephone: (303) 861-3003
                                                        rusty@shumanlawfirm.com

                                                        James F. McDonough, III (GA Bar #: 117088)
                                                        Heninger Garrison Davis, LLC
                                                        3621 Vinings Slope, Suite 4320


                                                      23
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 24 of 25




                                        Atlanta, Georgia 30339
                                        P: (404) 996-0860
                                        F: (205) 380-8076
                                        jmcdonough@hgdlawfirm.com

                                        Mark J. Geragos
                                        Ben J. Meiselas
                                        Matthew M. Hoesly
                                        GERAGOS & GERAGOS, P.C.
                                        Historic Engine Co. No. 28
                                        644 South Figueroa Street
                                        Los Angeles, California 90017-3411
                                        Telephone (213) 625-3900
                                        mark@geragos.com
                                        ben@geragos.com
                                        mhoesly@geragos.com

                                        Brian Gudmundson
                                        ZIMMERMAN REED LLP
                                        1100 IDS Center, 80 South 8th Street
                                        Minneapolis, MN 55402
                                        Telephone: (612) 341-0400
                                        brian.gudmundson@zimmreed.com

                                        Michael E. Adler
                                        GRAYLAW GROUP, INC.
                                        26500 Agoura Road, #102-127
                                        Calabasas, CA 91302
                                        Telephone: (818) 532-2833
                                        meadler@graylawinc.com

                                        Harmeet K. Dhillon
                                        Nitoj P. Singh
                                        DHILLON LAW GROUP INC.
                                        177 Post Street, Suite 700
                                        San Francisco, California 94108
                                        Telephone: (415) 433-1700
                                        harmeet@dhillonlaw.com
                                        nsingn@dhillionlaw.com

                                        Counsel for Plaintiff




                                      24
Case 1:20-cv-01344-RM-NRN Document 13 Filed 06/19/20 USDC Colorado Page 25 of 25




                                        Certificate of Service

          I hereby certify that the foregoing was filed with this Court on June 19, 2020 through the

   CM/ECF system and will be sent electronically to all registered participants as identified on the

   Notice of Electronic Filing, and paper copies will be sent to those indicated as non-registered

   participants.


                                                        s/ Rusty E. Glenn
                                                       Rusty E. Glenn




                                                  25
